UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 14-6918


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

RAPHAEL MENDEZ,

                  Respondent - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (5:91-hc-00350-BR)


Submitted:   July 29, 2014                  Decided:   August 1, 2014


Before NIEMEYER, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Raphael Mendez, Appellant Pro Se.   Jennifer Dee Dannels, FMC
BUTNER, Butner, North Carolina; Robert J. Dodson, Michael
Lockridge, Special Assistant United States Attorneys, Butner,
North Carolina; David T. Huband, BUREAU OF PRISONS, Butner,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Raphael      Mendez   appeals    the    district      court’s       order

denying his motion to transfer venue.                   We have reviewed the

record and find no reversible error.            Accordingly, we affirm for

the reasons stated by the district court.                      United States v.

Mendez,    No.    5:91-hc-00350-BR       (E.D.N.C.      June    4,     2014).      We

dispense    with       oral   argument    because       the    facts    and     legal

contentions      are   adequately   presented      in    the   materials        before

this court and argument would not aid the decisional process.



                                                                           AFFIRMED




                                         2